FIRST AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

        FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT effective as of the 1st
day of January, 2008 (“Agreement”) by and between OSHKOSH CORPORATION, a
Wisconsin corporation (the “Company”), and ROBERT G. BOHN (the “Executive”).


WITNESSETH:

        WHEREAS, the Executive and the Company executed an initial Employment
Agreement as of October 15, 1998, which was subsequently amended as of July 1,
2000 and December 31, 2000 (as amended, the “Original Agreement”), and the
parties hereto desire to amend and restate the Original Agreement to read in its
entirety as set forth in this Agreement;

        WHEREAS, the Executive has been serving as President and Chief Executive
Officer of the Company and as a director of the Company;

        WHEREAS, the Company desires to continue to retain the services of the
Executive, and the Executive desires to continue to be employed by the Company,
on the terms and conditions set forth in this Agreement; and

        WHEREAS, in consideration of the Company’s commitment to employ the
Executive during the term of this Agreement, the Executive is willing to agree
to the provisions respecting noncompetition and protection of Confidential
Information (as defined below) set forth herein.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements set forth herein, the parties hereto, intending to be
legally bound, hereby agree as follows:

        1.       Employment and Duties. Subject to the terms and conditions of
this Agreement, the Company hereby agrees to continue to employ the Executive,
and the Executive hereby agrees to continue to be employed by the Company, as
the Chief Executive Officer of the Company. As such officer, he shall be
responsible for the supervision, control and conduct of all of the business and
affairs of the Company, shall have such additional duties as are normally
assigned to a chief executive officer, shall perform his duties in a
conscientious, reasonable and competent manner, shall devote his best efforts to
his employment by the Company and, except as otherwise set forth herein, shall
devote his entire business time and attention to the performance of his duties.
At all times, the Executive shall be subject to the direction of the Board of
Directors of the Company.

        The Executive shall be entitled (a) to serve as a director of those
corporations that shall have been approved in advance by the Compensation
Committee of the Board of Directors of the Company (the “Committee”), subject to
review and approval by the full Board of Directors of the Company, (b) to
participate in such other business, community and professional activities as the
Committee shall approve in advance, subject to review and approval by the full
Board of Directors of the Company, and (c) to devote time to personal and
financial activities so long as they do not materially affect his ability to
perform his duties hereunder. The Company anticipates that the Executive will
continue to serve as a member of the Board of Directors of the Company and as a
member of the Executive Committee of the Board of Directors.

--------------------------------------------------------------------------------

        2.       Term. The employment of the Executive will continue until the
occurrence of the first of the following events:

        (a)        September 30, 2001, subject to extension as described below;

        (b)        The Executive’s death;

        (c)        The Executive shall have become totally disabled within the
meaning of the Oshkosh Corporation Long Term Disability Program for Salaried
Employees (the “LTD Program”) such that the Executive is entitled to receive
benefits under the LTD Program;

        (d)        The Executive’s retirement at any time on or after he attains
the age of 62; provided, however, that the Executive shall give the Company
twelve (12) months prior written notice of such retirement or such other notice
as the Company and the Executive shall mutually agree upon; or

        (e)        Termination of this Agreement under Section 8.

If the Executive’s employment continues following the date identified in clause
(a) above, then for so long as the Executive is employed by the Company the
Executive shall be an at-will employee. The provisions of Sections 6, 7, 9, 11,
and 12 shall survive the expiration of the term of this Agreement.

        The last date on which the Executive’s employment hereunder may
terminate pursuant to subsection (a) shall be automatically extended at
successive one-year intervals on the date 24 months prior to the date on which
the Executive’s employment hereunder would otherwise terminate unless not less
than thirty (30) days prior to such date the Company or the Executive has
provided a written notice of nonrenewal (a “Nonrenewal Notice”) to the other
party. If a party gives a Nonrenewal Notice within the prescribed time, then the
Executive’s employment hereunder shall terminate in accordance with the
provisions of this Section (as subsection (a) may have been previously extended
by the parties), and neither party shall have any other rights or obligations as
a result of the delivery of such notice. Notwithstanding the foregoing, in no
event shall this Agreement be extended automatically (x) beyond the date on
which the Executive would attain age 62 or (y) if the Executive is disabled at
the time such extension would otherwise automatically become effective.

        3.       Compensation. The Executive shall be entitled to the following
compensation for services rendered to the Company during the term of this
Agreement:

        (a)       Base Salary. Subject to adjustment in accordance with this
subsection (a), the Executive shall receive a base salary, payable not less
frequently than monthly in arrears, at the annual rate of not less than
$1,150,000. The Committee shall review the Executive’s base salary annually to
determine whether such salary should be increased based upon (i) the Company’s
performance and/or the Executive’s performance, (ii) an assessment of
competitive practice as determined by the Committee or, in the Committee’s sole
discretion, by an independent compensation consultant and (iii) such other
criteria as the Committee shall consider in its sole discretion. Further, if the
Executive initiates or agrees to a general reduction of base salaries of
executive officers of the Company, then such base salary shall be subject to
reduction on the same basis and terms that apply to the other officers of the
Company. (In this Agreement, the term “Base Salary” shall mean the amount
established and adjusted from time to time pursuant to this subsection (a).)

-2-

--------------------------------------------------------------------------------

        (b)       Annual Bonus. The Executive shall be entitled to participate
in the bonus plan for senior management personnel of the Company, subject to all
of the terms and conditions of the plan and the discretion and powers of the
Committee thereunder.

        (c)       Stock-based Compensation. The Executive shall be entitled to
participate in stock-based compensation programs in effect from time to time for
other senior executives of the Company, subject to all of the terms and
conditions of such programs and the discretion and powers of the Committee
thereunder.

        (d)       Vacations and Holidays. The Executive shall be entitled to
receive 20 days of paid vacation per year together with the paid holidays
available to all other senior management personnel. Unused vacation and holidays
shall not accrue from year to year unless approved by the Committee.

        (e)       Fringe Benefits. The Executive shall be entitled to
participate in all fringe benefit plans and programs in effect from time to time
for, and on the same basis as, all other senior executives of the Company,
including medical and dental insurance, pension and retirement benefits and
other similar benefits. The Company shall, at its sole expense, procure and keep
in effect term life insurance on the life of the Executive, payable to such
beneficiaries as the Executive may from time to time designate, in an amount
that, when aggregated with any term life insurance provided to the Executive
pursuant to the Company’s standard benefit plans, shall be equal to three times
the sum of (x) the Base Salary then in effect plus (y) the target bonus for the
Executive applicable to the then current fiscal year.

        (f)       Perquisites. The Executive shall be entitled to all of the
perquisites offered from time to time to other senior executives of the Company
and, with the prior approval of the Committee, such other perquisites as are
necessary and appropriate for the Executive to carry out his duties as the Chief
Executive Officer of the Company. The Executive shall also be entitled to the
use, primarily for business purposes and at the sole expense of the Company, of
the Chevrolet Suburban vehicle owned by the Company and currently used on a
regular basis by the Executive or a vehicle of comparable nature and cost owned
by the Company.

        (g)       Certain Expenses. The Company shall bear the expenses of the
Executive for personal income tax, financial and estate planning consulting
services, provided that the Committee determines that such expenses are
reasonably incurred and that the fees charged by the providers of such services
are at competitive rates. The Executive shall also be entitled to reimbursement
for all reasonable fees and expenses of the Executive’s legal counsel in
connection with the negotiation and preparation of this Agreement.

-3-

--------------------------------------------------------------------------------

        (h)       Supplemental Retirement Benefit. The Company shall pay the
Executive a supplemental retirement benefit computed in accordance with Section
11.

The Committee, in its sole discretion, may base any future changes in
compensation or benefits applicable to the Executive that are made in accordance
with the foregoing on an assessment of competitive practice by an independent
compensation consultant retained by the Committee. Any approvals of, or changes
to, compensation or benefits applicable to the Executive that the Committee
makes in accordance with the foregoing shall be subject to the review and
approval of the full Board of Directors of the Company.

        4.       Reimbursements. The Company shall reimburse the Executive for
actual out-of-pocket costs incurred by him in the course of carrying out his
duties hereunder, such reimbursements to be made in accordance with the policies
and procedures of the Company in effect from time to time.

        5.       Withholding. All payments under this Agreement shall be subject
to withholding or deduction by reason of the Federal Insurance Contributions
Act, the federal income tax and state or local income tax and similar laws, to
the extent such laws apply to such payments.

        6.       Noncompetition. In consideration of the Company’s commitment to
employ the Executive during the term of this Agreement, the Executive agrees
that, except in the event of a material breach of this Agreement by the Company,
for a period of one year after the termination of any period in respect of which
the Executive is receiving payments of Base Salary hereunder (including payments
made under Section 9) or, if later, a period of one year after the termination
of the Executive’s active employment with the Company (whether such termination
occurs before or after the expiration of the term of this Agreement), he shall
not, except as permitted by the Company’s prior written consent, engage in, be
employed by, or in any way advise or act for in any capacity where Confidential
Information would reasonably be considered to be useful, or have any financial
interest in, any business that, as of the date of such termination, is engaged
directly or indirectly in the business of designing, manufacturing or marketing
fire apparatus (including, without limitation, aircraft rescue and firefighting
vehicles), refuse truck bodies or vehicles, concrete mixers, snow removal
vehicles, defense trucks or trailers or their related components, or any other
business in which the Company or any of its subsidiaries is engaged as of the
date of such termination with the approval of the Board of Directors of Company
and with the consent of the Executive. However, the foregoing shall not restrict
the Executive as to any business if neither the Company nor any of its
subsidiaries is engaged in such business as of the date of such termination and
the Board of Directors of the Company has approved the exit of the Company
and/or its subsidiaries from such business. The geographic scope of the
Executive’s agreement not to compete shall extend to all of the United States
and to any other country if the Company has directly or indirectly (i) sold
product for delivery to a customer in that country during the 36 months
preceding the date of termination, (ii) actively sought to sell product for
delivery to any customer in that country during such period or (iii) made plans,
in which the Executive participated, to sell product for delivery to any
customer in that country during such period, whether or not the Company pursued
or abandoned such plans prior to the date of termination. The ownership of
minority and noncontrolling shares of any corporation whose shares are listed on
a recognized stock exchange or traded in an over-the-counter market, even though
such corporation may be a competitor of the Company or any subsidiary specified
above, shall not be deemed as constituting a financial interest in such
competitor. This covenant shall survive the termination of this Agreement.

-4-

--------------------------------------------------------------------------------

        7.       Confidential Information.

        (a)       Defined. “Confidential Information” shall mean ideas,
information, knowledge and discoveries, whether or not patentable, that are not
generally known in the trade or industry and about which the Executive has
knowledge as a result of his employment with the Company, including without
limitation defense product engineering information, marketing, sales,
distribution, pricing and bid process information, product specifications,
manufacturing procedures, methods, business plans, marketing plans, internal
memoranda, formulae, trade secrets, know-how, research and development and other
confidential technical or business information and data. Confidential
Information shall not include any information that the Executive can demonstrate
is in the public domain by means other than disclosure by the Executive.

        (b)       Nondisclosure. For a period of five years after the
termination of the Executive’s active employment with the Company (whether such
termination occurs before or after the expiration of the term of this Agreement)
and indefinitely thereafter in respect of any Confidential Information that
constitutes a trade secret or other information protected by law, the Executive
will keep confidential and protect all Confidential Information known to or in
the possession of the Executive, will not disclose any Confidential Information
to any other person and will not use any Confidential Information, except for
use or disclosure of Confidential Information for the exclusive benefit of the
Company as it may direct or as necessary to fulfill the Executive’s continuing
duties as an employee of the Company. This Section 7(b) shall not, however, be
construed to prohibit competition by Executive for a longer time or in a broader
territory than that specified in Section 6.

        (c)       Return of Property. All memoranda, notes, records, papers,
tapes, disks, programs or other documents or forms of documents and all copies
thereof relating to the operations or business of the Company or any of its
subsidiaries that contain Confidential Information, some of which may be
prepared by the Executive, and all objects associated therewith in any way
obtained by him shall be the property of the Company. The Executive shall not,
except for the use of the Company or any of its subsidiaries, use or duplicate
any such documents or objects, nor remove them from facilities and premises of
the Company or any subsidiary, nor use any information concerning them except
for the benefit of the Company or any subsidiary, at any time. The Executive
will deliver all of the aforementioned documents and objects, if any, that may
be in his possession to the Company at any time at the request of the Company.

        8.       Termination.

-5-

--------------------------------------------------------------------------------

        (a)       By the Company for Cause. The Company may terminate this
Agreement for Cause at any time. For the purposes of this Agreement, “Cause”
shall mean any of the following: (i) theft, dishonesty, fraudulent misconduct,
disclosure of trade secrets, gross dereliction of duty or other grave misconduct
on the part of the Executive that is substantially injurious to the Company;
(ii) the Executive’s willful act or omission that he knew would have the effect
of materially injuring the reputation, business or prospects of the Company;
(iii) the Executive’s conviction of a felony, as evidenced by a binding and
final judgment, order or decree of a court of competent jurisdiction; (iv) the
Executive’s consent to an order of the Securities and Exchange Commission for a
violation of the federal securities laws; (v) the Executive’s repeated and
demonstrated failure to perform material duties in a competent and efficient
manner which failure is not due to illness or disability of the Executive; (vi)
a petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver was appointed by a court for the property of,
the Executive; or (vii) the Executive’s failure to file timely required federal
or state income tax returns and to pay related taxes. Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to the Executive (A) a copy of
a resolution, duly adopted by the affirmative vote of not less than a majority
of the entire membership of the Board of Directors of the Company (excluding the
Executive) at a meeting of the Board of Directors called and held for the
purpose (after reasonable notice to the Executive and an opportunity for him,
together with his counsel, to be heard before the Board of Directors), finding
that in the good faith opinion of the Board of Directors conduct of the
Executive met one of the standards set forth in any of clauses (i) through (vii)
of the preceding sentence and specifying the particulars thereof and (B) an
affidavit sworn to by the Secretary of the Company stating that such resolution
was in fact adopted by the affirmative vote of not less than a majority of the
entire membership of the Board of Directors (excluding the Executive). If the
Company terminates this Agreement for Cause, then the Executive shall forfeit
his right to any and all benefits (other than vested fringe benefits and accrued
vested Supplemental Retirement Benefits described in Section 11) he would
otherwise been entitled to receive under this Agreement.

        (b)       By the Company without Cause. The Company may terminate this
Agreement without Cause at any time, subject to the terms of Section 9.

        (c)       By the Executive for Good Reason. The Executive may terminate
this Agreement for Good Reason at any time, subject to the terms of Section 9.
For the purposes of this Agreement, “Good Reason” shall mean a material breach
by the Company of the terms and conditions of this Agreement.

        (d)       By the Executive without Good Reason. The Executive may
terminate this Agreement without Good Reason at any time upon 90 days’ prior
written notice to the Company.

        9.       Continuing Liability. If this Agreement is terminated by the
Company pursuant to Section 8(b) or by the Executive pursuant Section 8(c), then
the Company shall have continuing liability to the Executive for the Base Salary
and fringe benefits provided in this Agreement, and payments described in
subsection 9(a) in lieu of bonus, for the remaining term of this Agreement as if
this Agreement had not been terminated pursuant to Section 8(b) or Section 8(c),
in which event:

        (a)        The Company shall pay to the Executive on the last day of
each fiscal year during such remaining term commencing after such termination
occurs an amount equal to the average of the bonuses paid or payable to the
Executive by the Company with respect to the three fiscal years of the Company
preceding the date of termination of this Agreement (it being understood that,
if no bonus was paid or payable as to any year during such three-year period,
then the bonus for that year will be zero (0) for purposes of calculating such
average); provided, however, that if the Executive will not receive a bonus with
respect to the fiscal year in which such termination occurs under the bonus plan
then in effect solely as a result of the Executive’s termination, then the
Executive shall also receive a payment pursuant to this subsection (a) with
respect to the fiscal year in which such termination occurs; and

-6-

--------------------------------------------------------------------------------

        (b)        The Company shall provide the Executive with fringe benefits,
but in no event shall fringe benefits be reduced in type or amount from the
level of fringe benefits being received by the Executive as of the date of
termination of this Agreement.

Notwithstanding the foregoing, if the Executive terminates this Agreement
pursuant to Section 8(c), then the Board of Directors of the Company shall have
the right to determine in good faith that there has not been Good Reason for
termination by the Executive pursuant to Section 8(c). In the event of such
determination, the Executive shall be deemed to have voluntarily resigned
without Good Reason pursuant to Section 8(d).

        If this Agreement is terminated by the Company pursuant to Section 8(b)
or by the Executive pursuant to Section 8(c), then, at the request of the Board
of Directors of the Company (or any person to whom the Board of Directors
delegates this responsibility), the Executive agrees personally to provide the
Company such consulting services as the Company may reasonably request during
the remaining term of this Agreement as if this Agreement had not been
terminated pursuant to Section 8(b) or Section 8(c). The Executive and the
Company shall mutually agree to the timing of the performance of any consulting
services, and the Executive and the Company are obligated to act in good faith
to reach agreement as to such timing. The Executive agrees to maintain detailed
records of the consulting services performed and the amount of time utilized in
the performance of such services, and to provide such time records in writing to
the Company on a periodic basis, not less frequently than monthly.

        10.       Disability. If the Executive becomes totally disabled within
the meaning of the LTD Program and the Executive is not paid Base Salary
pursuant to Section 3(a), then the Executive shall be entitled to receive
benefits under the LTD Program or otherwise in an aggregate amount equal to
sixty percent (60%) of the Base Salary then in effect for so long as benefits
would otherwise continue under the terms of the LTD Program. If any amount of
the benefit under this Section 10 is provided other than as a benefit under the
LTD Program, such amount shall be paid only after the Executive has also
incurred a disability as defined in Internal Revenue Code Section 409A(a)(2)(C).

        11.       Supplemental Retirement Benefit.

        (a)       Certain Definitions. Capitalized terms in this Section have
the meaning assigned to them in the Funded Plan unless otherwise defined herein:

            (i)        “Funded Plan” means the Oshkosh Corporation Salaried and
Clerical Employees Retirement Plan, as in effect from time to time.

-7-

--------------------------------------------------------------------------------

            (ii)        “Maximum Benefit” means the monthly benefit paid to the
Executive, or in the event of the death of the Executive, to his Spouse, by the
Funded Plan.

            (iii)        “Supplemental Retirement Benefit” means the Actuarial
Equivalent of a monthly benefit commencing on the first day of the month
following the month in which the Executive has reached age fifty-nine (59). The
amount of the benefit shall be equal to fifty percent (50%) of the Executive’s
final average monthly Compensation. The following subparagraphs also shall
apply:

          (A)        Final Average monthly Compensation for this purpose is the
average of the Executive’s Compensation for the three (3) most recent
Compensation Years ending after December 31, 1997, but prior to the date of the
Executive’s termination of employment with the Company, divided by thirty-six
(36). If three (3) such Compensation Years have not been completed at the time
of the Executive’s termination of employment, then the total number of completed
calendar months that have elapsed between December 31, 1997, and the month in
which termination of employment occurs shall be used to determine his final
average monthly Compensation. “Compensation” as used herein, means that term as
defined in the Funded Plan on October 1, 1998, plus bonus received by the
Executive during a Compensation Year pursuant to the Company’s performance bonus
plan(s) covering the Executive; provided, however, that the dollar limitations
of Internal Revenue Code Section 401(a)(17) are not applicable when measuring
Compensation for purposes of determining the amount of the Supplemental
Retirement Benefit.


          (B)        If the Executive’s termination of employment occurs before
the Executive has completed twenty (20) years of Benefit Service, the amount of
Supplemental Retirement Benefit that the Executive shall be deemed to have
accrued at that time shall be determined by multiplying the full amount of such
benefit amount by a fraction (not to exceed one) determined as follows:


          (1)       Numerator: total number of years of Benefit Service
completed after April 30, 1992, to the date of termination of employment.


          (2)       Denominator: twenty (20).


        (b)       Supplemental Retirement Benefit Amount. Upon commencement of
receipt by the Executive of benefit payments under the Funded Plan the Executive
shall be entitled under this Section 11 to a supplemental monthly benefit that
is the Actuarial Equivalent of his accrued Supplemental Retirement Benefit less
his Maximum Benefit.

        (c)       Supplemental Preretirement Surviving Spouse Benefit. If the
Executive dies while employed by the Company, or at any time after becoming
vested in benefits accrued under this Section 11, and the Executive has a Spouse
who is eligible under the Funded Plan to receive a preretirement surviving
spouse benefit, such Spouse shall be entitled to a benefit under this Section
that is the Actuarial Equivalent of fifty percent (50%) of the Executive’s
accrued Supplemental Retirement Benefit determined as of the date of death, less
the applicable accrued Maximum Benefit. If the Executive dies after having
commenced receiving benefits under the Funded Plan, the terms of the form of
benefit payment in effect for the Executive shall govern the payment of benefits
to the Executive’s Spouse, joint annuitant, or other beneficiary.

-8-

--------------------------------------------------------------------------------

        (d)       Form and Timing of Payment. The benefit payable to or on
behalf of the Executive under this Section 11 shall be paid in the normal form
as provided by the Funded Plan or, as elected by the Executive (or his Spouse,
in the event of the Executive’s death while employed), on a basis consistent
with all elections made by the Executive and/or Spouse under the Funded Plan.
Any conversions to an optional method of payment permitted under the Funded Plan
shall be the Actuarial Equivalent of such normal form of payment. Benefits due
under this Section 11 shall be paid coincident with the payment date of benefits
under the Funded Plan. Actuarial reductions for payment of the Supplemental
Retirement Benefit before Normal Retirement Age shall be determined in
accordance with the following table:

Number of years by which
the benefit commencement
date precedes the Executive’s
Normal Retirement Age Portion of Supplemental
Retirement Benefit Payable
10   60.00% 9   63.33% 8   66.67% 7   73.33% 6 100.00% 5 100.00% 4 100.00% 3
100.00% 2 100.00% 1 100.00% 0 100.00%

        (e)       Vesting. The Executive’s benefits accrued under this Section
11 shall be fully vested and nonforfeitable for any reason coincident with the
vesting of the Executive’s accrued benefits under the Funded Plan.

        (f)       Supplemental Retirement Benefit Upon Change in Control of the
Company. In the event of a Change in Control as defined in the Executive’s Key
Executive Employment and Severance Agreement (“Change in Control”), the Company
shall make an immediate single sum distribution of the entire present value of
the Executive’s accrued vested Supplemental Retirement Benefit within sixty (60)
days after the Executive’s termination of employment for any reason. If the
Executive terminated employment prior to such Change in Control, then the
present value of any accrued vested and unpaid Supplemental Retirement Benefit
shall be paid in an immediate single sum distribution within sixty (60) days
after the Change in Control. For purposes of this provision, present value shall
be determined using the method and actuarial factors then in effect under the
Funded Plan for determining present values for purposes of that plan’s lump sum
cash out rules.

-9-

--------------------------------------------------------------------------------

        12.       Annual Physical. At the Company’s expense, the Executive shall
have an annual physical examination performed by a physician whom the Executive
reasonably chooses for the purpose of determining whether the Executive’s health
will permit the Executive to carry out his duties as the Chief Executive Officer
of the Company. The Executive shall direct such physician to provide the
Committee annually with a copy of such physician’s complete report, a letter
from such physician or other communication the contents of which confirm to the
Committee’s reasonable satisfaction the Executive’s fitness to carry out his
duties as the Chief Executive Officer.

        13.       Successors.

        (a)        This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

        (b)        This Agreement shall inure to the benefit of and be binding
upon the Company and its successors.

        14.        Miscellaneous.

        (a)       Severability. This Agreement is to be governed by and
construed according to the laws of the State of Wisconsin. If any provision of
this Agreement shall be held invalid and unenforceable for any reason
whatsoever, such provision shall be deemed deleted and the remainder of the
Agreement shall be valid and enforceable without such provision.

        (b)       Amendments. This Agreement may be modified only in writing
signed by the parties hereto.

        (c)       Notices. All notices and other communications hereunder shall
be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

  (i) If to the Executive:


  Robert G. Bohn
1945 Hickory Lane
Oshkosh, WI


  (ii) If to the Company:


  Oshkosh Corporation
2307 Oregon Street
P. O. Box 2566
Oshkosh, WI 54903-2566
Attn: Corporate Secretary


-10-

--------------------------------------------------------------------------------

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when personally delivered or on the second business day following the day on
which such item was mailed.

        (d)       Entire Agreement. This Agreement contains the entire
understanding between the Company and the Executive with respect to the subject
matter hereof, except for the following additional agreements between the
Company and the Executive:

            (i)        Key Executive Employment and Severance Agreement (the
“KEESA”); and

            (ii)        Any stock option, restricted stock or other award
agreement under the Company’s stock plans.

Anything in this Agreement to the contrary notwithstanding, in the event of a
Change in Control of the Company (as defined in the KEESA) at a time that the
KEESA is in effect, then the rights and obligations of the Company and the
Executive in respect of the Executive’s employment shall be determined in
accordance with the KEESA rather than under this Agreement, provided, however,
that the rights and obligations of the Company and the Executive described in
Section 11 hereof shall remain as stated therein.. Nothing contained in this
Agreement shall be deemed to supersede any of the obligations, agreements,
provisions or covenants of the Company or the Executive contained in the KEESA.

        (e)       Dispute Resolution. All controversies between the Executive
and the Company arising under this Agreement shall be determined by arbitration.
Any arbitration under this Section 14(e) shall be conducted in Oshkosh,
Wisconsin, before the American Arbitration Association, and in accordance with
the rules of such organization. The arbitration award may allocate attorneys’
fees and expenses as determined by the arbitrator. The award of the arbitrators,
or the majority of them, shall be final, and judgment upon the award rendered
may be entered into any court, state or federal, having jurisdiction.

        15.       Continuing Liability Conditions. Section 9 is subject to this
Section 15 effective January 1, 2008. If this Agreement is terminated by the
Company pursuant to Section 8(b) or by the Executive pursuant to Section 8(c),
the Company shall satisfy its continuing obligations under Section 9 only after
the Executive has incurred a Separation from Service, as that term is defined in
the Executive’s Key Executive Employment and Severance Agreement (“Separation
from Service”). Effective January 1, 2008, the requirements of (a) and (b) below
shall apply to the payment or provision of compensation and benefits pursuant to
Section 9:

        (a)       Six-Month Delay. No payment of Base Salary or of amounts
payable under Section 9(b) in lieu of bonus shall be made until the first day of
the seventh month following the Separation from Service (the “Authorized Payment
Date”). The accumulated amount withheld from payment pursuant to this Section 15
shall be paid to the Executive on the Authorized Payment Date in a cash payment,
accompanied by an interest payment calculated at the rate of interest announced
by U.S. Bank, National Association, Milwaukee, Wisconsin, from time to time as
its prime or base lending rate (“Prime”), determined on the date the Separation
from Service occurs and compounded quarterly.

-11-

--------------------------------------------------------------------------------

        (b)       Fringe Benefit Restrictions. During the period beginning on
the date of the Separation from Service and ending on the Authorized Payment
Date, the Executive shall pay to the Company the cost of any life insurance
coverage that provides a benefit in excess of $50,000 under a group term life
insurance policy and any other taxable fringe benefit that would otherwise
require imputing income to the Executive. On the Authorized Payment Date, the
Company shall make a cash payment to the Executive, accompanied by an interest
payment at Prime, determined on the date of the Separation from Service and
compounded quarterly, equal to the aggregate amount paid by the Executive to the
Company for such taxable fringe benefits, and thereafter such coverage and
benefits shall be provided at the expense of the Company for the remainder of
the period required by this Agreement.

        16.       General SERP Grandfathering Rule. The Supplemental Retirement
Benefit provided pursuant to Section 11 shall be subject to this Section 16
effective January 1, 2008. Terms defined in Section 11 have the same meaning
when used in this Section 16. The Supplemental Retirement Benefit shall be
grandfathered to the maximum extent permitted pursuant to Code Section 409A,
subject to the following:

        (a)       409A Grandfathered Benefit Amount. The Executive’s 409A
grandfathered benefit amount is defined as an amount rather than as a periodic
benefit. Such amount is the present value of accrued vested compensation
deferred for the Executive under Section 11 as of December 31, 2004, which
amount shall be determined in accordance with Treasury Regulation 1.409A-6(a)(3)
as of each date such benefit is valued for purposes of determining the
Executive’s 409A grandfathered benefit amount. For purposes of calculating the
present value of the 409A grandfathered benefit amount, the actuarial
assumptions used shall be the same as those used to determine the present value
of lump sum benefits under the Funded Plan as of each date such grandfathered
amount is determined.

        (b)       Payment of Grandfathered Benefit Amount. The benefits
attributable to the Executive’s 409A grandfathered benefit amount shall be paid
at such times and in such form as permitted by the terms of Section 11 as in
effect on October 1, 2004, which terms and conditions shall not be materially
amended after that date.

        (c)       409A Non-Grandfathered Benefit Amount. The Executive’s 409A
non-grandfathered benefit amount is defined as an amount rather than as a
periodic benefit. Such amount is the present value of accrued vested
compensation deferred for the Executive under Section 11 less the Executive’s
409A grandfathered benefit amount, as of each date such benefit is valued for
purposes of determining the 409A non-grandfathered benefit amount, in each case
determined in the same manner and with the same actuarial assumptions that are
used in the calculation of the 409A grandfathered benefit amount.

        (d)       Payment of 409A Non-Grandfathered Benefit Amount.
Notwithstanding any other provisions of this Agreement to the contrary, the
benefits attributable to the 409A non-grandfathered benefit amount (the
“Non-Grandfathered SERP Benefit”) shall be paid in accordance with the following
terms and conditions:

-12-

--------------------------------------------------------------------------------

            (i)        The Non-Grandfathered SERP Benefit shall be deemed to be
part of a nonaccount balance plan of deferred compensation for purposes of Code
Section 409A requirements.

            (ii)        If any portion of the Executive’s 409A non-grandfathered
benefit amount may be includible in income under Code Section 409A, the Human
Resources Committee of the Board of Directors of the Company shall, in
consultation with the Executive, modify the terms of this Section applicable to
such benefits in the least restrictive manner reasonably available to comply
with the provisions of Code Section 409A, taking into account any other
applicable Code provisions and without diminution in the value of the payments
to the Executive.

            (iii)        The Non-Grandfathered SERP Benefit shall be payable
commencing at the following times and in the indicated form of payment:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Distribution Event

--------------------------------------------------------------------------------

Timing of Payment of
Non-Grandfathered SERP Benefit

--------------------------------------------------------------------------------

Form of Payment of Non-Grandfathered
SERP Benefit

--------------------------------------------------------------------------------

Separation from Service with Payment of benefits commences on the Payment is to
be in the form of a entitlement to Non-Grandfathered SERP first day of the
seventh month Life Annuity. Benefit; age 55 is attained before or following the
month in which the after Separation from Service. Separation from Service
requirement has been met, or if later, age 55 is attained.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Death with entitlement to Payment of benefits commences on the Payment is to be
the Actuarial Non-Grandfathered SERP Benefit and first day of the month
following the Equivalent (as that term is defined with a surviving spouse
(either before first to occur of (i) the month in in the Funded Plan)of a single
life or after Separation from Service). which the death occurred provided
annuity for the Spouse that is equal the Executive had attained at least to 50
percent of the Executive's age 55 at the time of death or (ii) Non-Grandfathered
SERP Benefit the later month in which occurs the determined as of the applicable
date on which the deceased would date. The applicable date if the have attained
age 55. Executive has attained age 55 at death is the day before the Executive's
death. The applicable date if the Executive dies on or before the Executive's
attainment of age 55 is the date on which the deceased would have attained age
55.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

-13-

--------------------------------------------------------------------------------

            (iv)        The term “Life Annuity” means a series of substantially
equal periodic payments, payable not less frequently than annually, for the life
(or life expectancy) of the Executive or a series of substantially equal
periodic payments, payable not less frequently than annually for the life (or
life expectancy) of the Executive, followed upon the death or end of the life
expectancy of the Executive by a series of substantially equal periodic
payments, payable not less frequently than annually, for the life (or life
expectancy) of the Executive’s Spouse or designated Beneficiary (if any). Any
use of the Life Annuity form of payment shall conform to the applicable
requirements of Code Section 409A, including Treasury Regulation
1.409A-2(b)(2)(ii). Within thirty (30) days after the Executive has incurred a
Separation from Service with entitlement to a Non-Grandfathered SERP Benefit and
attained at least age fifty-five (55), the Committee shall provide to the
Executive a Life Annuity Election Form that includes periodic payment values for
such benefit to be paid over the following periods, to the extent applicable:
the life of the Executive; the life of the Executive with a joint and 100
percent survivor annuity for the life of the Executive’s surviving spouse; the
life expectancy of the Executive; the life expectancy of the Executive with a
joint and 100 percent survivor annuity for the life expectancy of the
Executive’s surviving spouse. The Executive may request alternative Life Annuity
calculations based on other appropriate assumptions or joint annuitants at any
time after receiving the Life Annuity Election Form and before payments of the
Life Annuity commence. The completed Life Annuity Election Form, together with
any required proof of birth dates requested by the Committee, must be filed with
the Committee not later than two (2) weeks prior to the Life Annuity payment
commencement date in order to be effective. If a complete and timely Life
Annuity Election Form is not filed with the Committee, then periodic Life
Annuity payments shall be made for the life expectancy of the Executive. The
form of Life Annuity payment may not be changed after Life Annuity payments have
commenced.

            (v)        In the event of a Change in Control, as defined in
Section 11(f), which also satisfies the requirements of a change in ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company pursuant to Internal Revenue Code Section
409A(a)(2)(A)(C) (a “Qualifying Change in Control”), the Company shall make an
immediate single sum distribution of the entire present value of the Executive’s
Non-Grandfathered SERP Benefit within sixty (60) days after such Qualifying
Change in Control. If the Executive terminated employment prior to such
Qualifying Change in Control, then such amount shall be paid in an immediate
single sum distribution within sixty (60) days after the Qualifying Change in
Control. Under all other circumstances, payment shall be pursuant to the table
set forth in (iii), above.

        17.       Compliance with Internal Revenue Code Section 409A. The
Company and the Executive intend the terms of this Agreement to be in compliance
with Section 409A of the Code. The Company does not guarantee the tax treatment
or tax consequences associated with any payment or benefit, including but not
limited to consequences related to Section 409A of the Code. To the maximum
extent permissible, any ambiguous terms of this Agreement shall be interpreted
in a manner which avoids a violation of Section 409A of the Code. The Executive
acknowledges that to avoid an additional tax on payments that may be payable or
benefits that may be provided under this Agreement and that constitute deferred
compensation that is not exempt from Section 409A of the Code, the Executive
must make a reasonable, good faith effort to collect any payment or benefit to
which the Executive believes the Executive is entitled hereunder no later than
90 days after the latest date upon which the payment could have been made or
benefit provided under this Agreement, and if the payment or benefit is not paid
or provided, then the Executive must take further enforcement measures within
180 days after such latest date.

        IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the day and year first above written.

OSHKOSH CORPORATION

  By:  _________________________________
        Name:____________________________
        Title:_____________________________

  Attest:________________________________
        Name:_____________________________
        Title:______________________________

  EXECUTIVE

  _________________________________ Robert G. Bohn







-15-